DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 January 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 12 January 2022 with respect to the claims have been fully considered and are deemed to overcome the previous objections. 

Response to Arguments
Applicant's remarks filed 12 January 2022 stating (see pages 11-13) that amended claims 15 and 16 are not addressed by Hiradate have been fully considered and they are persuasive. The Office acknowledges that, due to the inclination (in an axial direction) of the leading edge shown in Hiradate Figure 7, Hiradate does not disclose “wherein the impeller has a first radial-directional cross
section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge and a portion of the impeller disposed on a radially-inner side of the tip”. Accordingly, the previous corresponding prior art rejections are withdrawn.
Claim Objections
Claims 3-6 and 8-16 are objected to because of the following informalities:   
In claim 3, last line, commas should be added to bound “in the rotational direction” and “in” (second instance) should be changed to --of-- (for grammatical purposes).
In claim 9, last line, commas should be added to bound “in the rotational direction” and “in” (second instance) should be changed to --of-- (for grammatical purposes).
In claim 15, --for each of the two or more blades:-- should be added after “wherein” (line 12) and the indents of the last 6 lines should be increased (to place these limitations within the heading established by the above change to line 12).
In claim 15, (line 12), “impeller” (line 14) should be changed to --blade-- and “impeller” (line 15) should be changed to --blade-- (note: only “blade” can embody “being inclined downstream”).
In claim 16, line 3, “large- diameter” should be changed to --large-diameter--.
In claim 16, --for each of the two or more blades:-- should be added after “wherein” (line 11) and the indents of the last 5 lines should be increased (to place these limitations within the heading established by the above change to line 11).
In claim 16, “impeller” (line 13) should be changed to --blade-- and “impeller” (line 14) should be changed to --blade-- (note: only “blade” can embody “being inclined downstream”).
Claims 4-6, 8, and 10-14 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6, 8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiradate et al. (US 2014/0314557 - hereafter referred to as Hiradate; previously cited) in view of Tomita ‘833 et al. (JP 2014118833 A - hereafter referred to as Tomita ‘833; previously cited - see machine translation filed 06 April 2021).

In reference to claim 15 
Hiradate discloses:
An impeller (see Figure 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Figures 2 and 8) disposed on an outer peripheral surface of the hub, 
wherein the plurality of blades includes:
two or more blades each of which has a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define an inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion,
wherein the impeller has a first radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge, a radially-inner side of the tip, at least a part of the impeller (i.e., blade) disposed on the radially-inner side of the tip in a blade-height range of 50% or more being inclined (due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction of the impeller (i.e., blade) with respective to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Figure 8 and par. [0049]),
wherein, when, on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction, a first hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a first tip-side reference point is defined as a radial-directional position of the tip (note: the above recitations corresponding with “when… tip” are merely definitional; Figure 8 shows the same parameters defined by these recitations), 
the first-tip side reference point is positioned downstream (i.e., due to the RAKE ANGLE 51 (POSITIVE) - Figure 8) of the first hub-side reference point in the rotational direction.

Due to the shape of the leading edge of Hiradate shown in Figure 7, Hiradate does not disclose:
the first radial-directional cross section also passing a portion of the impeller disposed on a radially-inner side of the tip, the at least a part of the portion of the impeller disposed on the radially-inner side of the tip being included in the first radial-directional cross-section.


an impeller for a centrifugal compressor comprising blades each having a leading edge (5b - Figure 8), wherein the leading edge has an undulating profile (see Figure 8) of axial locations across the radial direction such that a radially-extending cross-section (see line P in Figure 8) intersecting the tip of the blade also intersects (see Figure 8) a portion of the blade that is radially inward of the tip; the undulating profile of axial locations results in suppressed vibration (see par. [0036]) of the radially outer portion of the blade while alleviating stress concentrations (see par. [0035]) at the root portion of the blade. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edges of the blades of the impeller of Hiradate to include an undulating profile of axial locations across the radial direction, as disclosed by Tomita ‘833, for the purpose of suppressing vibration at the tip and alleviating stress concentrations at the root.

	Hiradate in view of Tomita ‘833 therefore addresses:
the first radial-directional cross section also passing (due to the undulating shape of the leading edge 5b of Tomita ‘833 being applied to the leading edge of Hiradate - see Tomita ‘833 line P relative to leading edge 5b in Figure 8) a portion of the impeller disposed on a radially-inner side of the tip, the at least a part of the portion of the impeller disposed on the radially-inner side of the tip being included in the first radial-directional cross-section (note: the modification of Hiradate alters the shape of only the leading edge(s) of the blade(s) in regards to its profile of axial locations across the radial direction).




In reference to claim 4
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 15 wherein the first reference line includes a linear portion (i.e., the LEADING EDGE OF BLADE is shown as linear - see Hiradate Figure 8).

In reference to claim 6
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 15
wherein the first reference line is configured such that:
when an angle θ1 (note: the instantly defined “angle θ1” is present in Hiradate as a consequence of RAKE ANGLE 51 (POSITIVE)) between a first tangent to a respective midpoint of the first reference line and a radial-directional line passing the respective midpoint is defined such that a sign of the angle θ1 is positive when the first tangent extending radially outward from the respective midpoint is positioned downstream of the radial-directional line in the rotational direction. 

Hiradate, does not disclose values of “RAKE ANGLE 51 (POSITIVE)) and, thus, Hiradate in view of Tomita ‘833, as previously presented, does not address:
	the angle θ1 has a maximum value of not smaller than 20 degrees.

However, it is noted that the presence of Hiradate RAKE ANGLE 51 (POSITIVE) results in the presence of a non-zero value (i.e., positive, as defined by the claim) of the defined “angle θ1”. 
Furthermore, according to MPEP 2144.05 (II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to one having ordinary skill in the 

In reference to claim 13
Hiradate in view of Tomita ‘833 addresses:
A centrifugal turbomachine, comprising: the impeller according to claim 15; and
a casing (see annotated Hiradate Figure 1 below) disposed so as to cover the impeller.

    PNG
    media_image1.png
    217
    515
    media_image1.png
    Greyscale


In reference to claim 14
Hiradate in view of Tomita ‘833 addresses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (see the above rejection of claim 15) being the first edge; and 
a trailing edge (see the above rejection of claim 15) being the second edge, and wherein the centrifugal turbomachine is a centrifugal compressor (see Hiradate par. [0034]).

In reference to claim 16 
Hiradate in view of Tomita ‘833, as combined in the rejection of claim 15, addresses:
An impeller (see Hiradate Figure 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Hiradate Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Hiradate Figure 8) positioned at a first end portion in an axial direction and a large- diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Hiradate Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Hiradate Figures 2 and 8) disposed on an outer peripheral surface of the hub,
wherein the plurality of blades includes:
two or more blades each of which has a first edge (i.e., LEADING EDGE OF BLADE - Hiradate Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define an inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Hiradate Figure 8) positioned at an axial-directional position of the large-diameter portion,
wherein the impeller has a first radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge and a portion of the impeller (i.e., blade) disposed on a radially-inner side of the tip (note: due to the undulating profile of the leading edge 5b of Tomita ‘833 being applied to the leading edge of Hiradate, a radial directional-cross section passing the tip also passes a radially-inner portion of the blade in the proposed combination - see Tomita ‘833 line P relative to leading edge 5b in Figure 8), at least a part of the portion of the impeller (i.e., blade) disposed on the radially-inner side of the tip included in the first radial-directional cross section in a blade-height range of 50% or more being inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Hiradate Figure 8)(note: the modification of Hiradate alters the shape of only the leading edge(s) of the blade(s) in regards to its profile of axial locations across the radial direction) downstream in a rotational direction (i.e., IMPELLER ROTATION AXIS - Hiradate Figure 8) of the impeller with respect to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Hiradate Figure 8 and par. [0049]),
and
wherein the impeller has a second radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the second edge, at least a part of the second radial-directional cross section in a blade-height range of 50% or more being inclined (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8)(note: the modification of Hiradate alters the shape of only the leading edge(s) of the blade(s) in regards to its profile of axial locations across the radial direction) upstream in the rotational direction of the impeller with respect to the radial direction (note: Hiradate RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane).

In reference to claim 8
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 16, wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point is defined as a radial-directional position of the tip at the second edge (note: the above recitations are merely definitional; Hiradate Figure 8 shows the same parameters defined by these recitations),
the second-tip side reference point is positioned upstream (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8) of the second hub-side reference point in the rotational direction.

In reference to claim 10
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line includes a linear portion (i.e., the TRAILING EDGE OF BLADE is shown as linear - see Hiradate Figure 8).

In reference to claim 12
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 (i.e., the RAKE ANGLE 51 (NEGATIVE) / RAKE ANGLE AT TRAILING EDGE OF BLADE - Hiradate Figures 8 and 9) between a second tangent to a respective midpoint of the second reference line and a radial-directional line passing the respective midpoint is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the respective midpoint is positioned upstream of the radial-directional line in the rotational direction,
the angle θ2 has a maximum value of not smaller than 30 degrees (i.e., -35 degrees - Hiradate Figure 9)(note: the negative angle of the convention used in Hiradate is the same as the positive angle of the convention defined by the instant claim).

Allowable Subject Matter
Claims 3, 5, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745